DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-13, 15-16, 20-23, 25-26, and 31 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bublitz et al (US 8,596, 786 B2).
	Re claim 12, Bublitz et al teach an ophthalmic imaging device (see abstract) including: an illumination module capable of generating coherent light (see numeral 12); a first optical assembly configured to direct the coherent light to a region of interest of a fundus of an eye (see figure 3 assembly including numerals 12, 14, 20 and 16); an imaging sensor configured to generate image data based on light received from the region of interest (see numerals 10 and 15); and a second optical assembly configured to direct the light from the region of interest to the 
	Re claim 13, Bublitz et al teach further comprising: one or more sensors configured to collect the at least first patient-specific data (see numerals 10 and 15).
	Re claim 15, Bublitz et al teach wherein the one or more processors are further configured to: analyze the laser speckle contrast values to determine blood vessel information including one or more of blood flow, blood vessel density, blood vessel diameter, or classification of vessels as arteries or veins (see col 2, lines 20-25).
	Re claim 16, Bublitz et al teach wherein the one or more processors are further configured to: generate, based on the blood vessel information, second data for display on a display device, the second data including a graph of the blood vessel information presented as a function of time (see col 2, lines 20-25).
	Re claim 20, Bublitz et al teach wherein the first optical assembly and the second optical assembly share at least a first optical element (see numeral 4).
	Re claim 21, Bublitz et al teach wherein the ophthalmic imaging device further includes:
a second illumination module capable of generating incoherent light (see numeral 3), wherein the one or more processors are further configured to generate, based on the image data, second data for display on a display device, the second data representing one or more of a reflectance image, spectroscopic image, or fluorescence image (see col 8, lines 53-57).

	Re claim 23, Bublitz et al teach collecting the first patient-specific data from one or more sensors (see numerals 10 and 15).
	Re claim 25, Bublitz et al teach further comprising: analyzing the laser speckle contrast values to determine blood vessel information including one or more of blood flow, blood vessel density, blood vessel diameter, or classification of vessels as arteries or veins (see col 2 lines 20-25).
	Re claim 26, Bublitz et al teach further comprising: generating, based on the blood vessel information, second data for display on a display device, the second data including a graph of the blood vessel information presented as a function of time (see col 2 lines 20-25).
	Re claim 31, Bublitz et al teach further comprising: generating incoherent light (see numeral 3); and generating, based on the image data, second data for display on a display device, the second data representing one or more of a reflectance image, spectroscopic image, or fluorescence image (see col. 8 lines 50-57).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 17-19 and 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bublitz et al (US 8,596, 786 B2) in view of Zee et al US 20120257164 A1.
 	Re claim 17, Bublitz et al do not explicitly disclose wherein the one or more processors are further configured to: analyze the blood vessel information and the patient-specific data to determine an increased risk of diabetic retinopathy.
	However Zee et al teaches the one or more processors are further configured to: determine the increased risk of diabetic retinopathy based on a trend in the blood vessel information as a function of time (see paragraphs 0054-0059).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Bublitz et al to include the one or more processors are further configured to: determine the increased risk of diabetic retinopathy based on a trend in the blood vessel information as a function of time as taught by Zee et al for the predictable result of identifying symptoms of dangerous medical conditions while there is still time to treat them.
	Re claim 18, Bublitz et al do not explicitly disclose wherein the one or more processors are further configured to: determine the increased risk of diabetic retinopathy based on a trend in the blood vessel information as a function of time.
	However Zee et al teaches wherein the one or more processors are further configured to: determine the increased risk of diabetic retinopathy based on a trend in the blood vessel information as a function of time (see paragraphs 0054-0059).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Bublitz et al to include wherein the one or more processors are further configured to: determine the increased risk of diabetic retinopathy based on a trend in the blood vessel information as a function of time as taught by Zee et al for the predictable result of identifying symptoms of dangerous medical conditions while there is still time to treat them.
	Re claim 19, Bublitz et al do not explicitly disclose wherein the one or more processors are further configured to: determine a level of increased risk of diabetic retinopathy based on the blood vessel information.
However Zee et al teaches wherein the one or more processors are further configured to: determine a level of increased risk of diabetic retinopathy based on the blood vessel information (see paragraphs 0054-0059).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Bublitz et al to include wherein the one or more processors are further configured to: determine a level of increased risk of diabetic retinopathy based on the blood vessel information as taught by Zee et al for the predictable result of identifying symptoms of dangerous medical conditions while there is still time to treat them.
	Re claim 27, Bublitz et al do not explicitly disclose further comprising: analyzing the blood vessel information and the patient-specific data to determine an increased risk of diabetic retinopathy.
However Zee et al teaches further comprising: analyzing the blood vessel information and the patient-specific data to determine an increased risk of diabetic retinopathy (see paragraphs 0054-0059).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Bublitz et al to include further comprising: analyzing the blood vessel information and the patient-specific data to determine an increased risk of diabetic retinopathy as taught by Zee et al for the predictable result of identifying symptoms of dangerous medical conditions while there is still time to treat them.
	Re claim 28, Bublitz et al do not explicitly disclose wherein the eye is the eye of a patient, further comprising: generating, based on the increased risk, a notification indicative of the increased risk; and sending the notification to a device associated with the patient and/or a caregiver of the patient.
However Zee et al teaches wherein the eye is the eye of a patient, further comprising: generating, based on the increased risk, a notification indicative of the increased risk; and sending the notification to a device associated with the patient and/or a caregiver of the patient (see paragraphs 0054-0059).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Bublitz et al to include wherein the eye is the eye of a patient, further comprising: generating, based on the increased risk, a notification indicative of the increased risk; and sending the notification to a device associated with the patient and/or a caregiver of the patient as taught by Zee et al for the predictable result of identifying symptoms of dangerous medical conditions while there is still time to treat them.
	Re claim 29, Bublitz et al do not explicitly disclose further comprising: determining the increased risk of diabetic retinopathy based on a trend in the blood vessel information as a function of time.

	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Bublitz et al to include further comprising: determining the increased risk of diabetic retinopathy based on a trend in the blood vessel information as a function of time as taught by Zee et al for the predictable result of identifying symptoms of dangerous medical conditions while there is still time to treat them.
	Re claim 30, Bublitz et al do not explicitly disclose further comprising: determining a level of increased risk of diabetic retinopathy based on the blood vessel information.
However Zee et al teaches further comprising: determining a level of increased risk of diabetic retinopathy based on the blood vessel information. (see paragraphs 0054-0059).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Bublitz et al to include further comprising: determining a level of increased risk of diabetic retinopathy based on the blood vessel information. as taught by Zee et al for the predictable result of identifying symptoms of dangerous medical conditions while there is still time to treat them.
Claims 14 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bublitz et al (US 8,596, 786 B2) in view of Gerlitz (US 2008/0111971 A1)
	Re claim 14, Bublitz et al do not explicitly disclose wherein the one or more sensors include one or more of a blood glucose meter, a continuous glucose monitor, an infusion pump, a weight scale, or an exercise sensor.
However Gerlitz teaches wherein the one or more sensors include one or more of a blood glucose meter, a continuous glucose monitor, an infusion pump, a weight scale, or an exercise sensor (see abstract).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was made to modify the device of Bublitz et al to include wherein the one or more sensors include one or more of a blood glucose meter, a continuous glucose monitor, an infusion pump, a weight scale, or an exercise sensor as taught by Gerlitz et al for the predictable result of making the measurement consistent, repeatable and reliable (see 0009), a device which is easy and simple to handle by the user, small sized and inexpensive (see 0010) and which can be used in various environments, indoors and outdoors.
	Re claim 24, Bublitz et al do not explicitly disclose wherein the one or more sensors include one or more of a blood glucose meter, a continuous glucose monitor, an infusion pump, a weight scale, or an exercise sensor.
	However Gerlitz teaches wherein the one or more sensors include one or more of a blood glucose meter, a continuous glucose monitor, an infusion pump, a weight scale, or an exercise sensor (see abstract).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was made to modify the device of Bublitz et al to include wherein the one or more sensors include one or more of a blood glucose meter, a continuous glucose monitor, an infusion pump, a weight scale, or an exercise sensor as taught by Gerlitz et al for the predictable result of making the measurement consistent, repeatable and reliable (see 0009), a device which is easy and simple to handle by the user, small sized and inexpensive (see 0010) and which can be used in various environments, indoors and outdoors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10722116. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets cover the same subject matter including the speckle analysis, coherent and incoherent imaging and the same sensors.
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9492083. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets cover the same subject matter including the speckle analysis, coherent and incoherent imaging and the same sensors.
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11020015. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets cover the same subject matter including the speckle analysis, coherent and incoherent imaging and the same sensors.



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 4743107 A:  Similar device, similar structure potentially reads on some claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JAMES R GREECE/Primary Examiner, Art Unit 2872